Citation Nr: 0719288	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-19 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus. 


	REPRESENTATION

Appellant represented by:	The American Legion


	ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1970 to 
October 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision from the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran had requested a video conference hearing before a 
Veterans Law Judge at the RO, which was scheduled for October 
19, 2006; however, he did not appear.  There is no further 
indication that the veteran or his representative requested 
that the hearing be rescheduled, thus, the Board deems the 
veteran's request for a hearing withdrawn.  38 C.F.R. 
§§ 20.700-20.704 (2006).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Where a veteran who served for ninety days or more in the 
Republic of Vietnam from January 9, 1962 to May 7, 1975 and 
develops certain chronic diseases, such as Type II diabetes 
mellitus, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

In this case, the appellant contends that he served with the 
3rd Marine Division, 3rd Medical Division onboard the USS 
Kitty Hawk in 1971 in the area of Vietnam and that he went 
ashore to Vietnam for 30 days to pick up wounded soldiers and 
casualties.  The appellant also contends that the Social 
Security number on his 
DD Form 214 was incorrect.  (The appellant's Social Security 
number was corrected in February 2003).

In April 2005, the RO requested the Naval Historical Center 
to produce ships logs for the period of May and June 1971 for 
the USS Kitty Hawk regarding the appellant's service with the 
3rd Marine Battalion of the 3rd Marine Division.  However, 
this request had two factual errors.  The first is that the 
appellant claimed he served with the 3rd Medical Battalion, 
3rd Marine Division, and not 3rd Marine Battalion of the 3rd 
Marine Division.  The second is that he reported that in 
addition to removing the mortally wounded soldiers from 
Vietnam, he rescued wounded soldiers.  

In response to the RO's request, the Naval Historical Center 
reported in April 2005 that such records were kept with the 
National Archives.  The National Archives responded to the 
RO's in February of 2006 with correspondence, but the subject 
line read, "(1) Deck logs - USS Kitty Hawk (DD 787) in the 
Vietnam area May-June 1971 search for incident of veteran 
engaged in picking up bag's (sic.) and (2) US Marine Corps 
3rd Marine Battalion of the 3rd Marine Division."  This 
response contains three factual errors.  The National 
Archives apparently researched records of the USS Kitty Hawk 
under the wrong hull number, as its correspondence referenced 
a hull number of DD 787, which is the hull number of the USS 
James E. Kyes, when the correct hull number for the USS Kitty 
Hawk is CV 63.  Additionally, the National Archives 
represented the time frame of the appellant's service in 
Vietnam as May-June 1971, when the appellant's statements 
vary on the time frame he was in Vietnam.  In his October 
2002 statement to the RO the appellant indicates that he was 
in Vietnam in August of 1971 for 30 days.  Furthermore, the 
appellant claims he did more than pick up body bags, that he 
also rescued wounded soldiers of the 1st Army, 4th Regiment.  
With the foregoing five factual errors in the requests for 
medical and personnel records, it is likely that the 
information sought has not yet been properly searched for.

As to the appellant's contention that his DD Form 214 has the 
incorrect Social Security number, the appellant, through his 
American Legion representative, applied to the National 
Personnel Records Center for correction of his Social 
Security number.  As such correction was made in February 
2003, the RO used the newly requested correct Social Security 
number in its request of April 2005 and the National Archives 
also used the newly requested correct social security number 
in its request response of February 2006, but such requests 
should properly have been made under both Social Security 
numbers.

The appellant's service medical and service personnel records 
do not contain evidence regarding his service in Vietnam.  
His service personnel records, which were requested under his 
newly corrected Social Security number, do contain entries 
for the May through September 1971 timeframe relating to the 
appellant's service with various units of the 2nd Marine 
Division.  As one of the appellant's contentions is that he 
was serving with the 3rd Marine Division when he went to 
Vietnam, and because his service personnel records do not 
show service with the 3rd Marine Division until July of 2002, 
through October of 2002, it is possible that a more 
comprehensive search of the U.S. Marine Corps' units' history 
records for the May 1971 through October 2002 time period 
would yield evidence to corroborate the appellant's 
contentions for service on land in the Republic of Vietnam.  

The Board finds that additional information is warranted for 
development of the issue of service connection for Type II 
diabetes mellitus.  The appellant's case turns on the 
presumptive regulation, 38 C.F.R. § 3.309(e), diseases 
associated with exposure to certain herbicide agents, which 
requires the appellant to have service in the Republic of 
Vietnam during the operative time period of January 9, 1962 
to May 7, 1975, 38 C.F.R. § 3.307(a)(6) in order to qualify 
for the presumption of service connection for Type II 
diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Marine 
Corps Historical Center (MCHC) at the 
Marines Corps University Archives, Gray 
Research Center, 2040 Broadway Street, 
Quantico, Virginia 22134-5107 requesting 
information on the appellant under both 
his incorrect and corrected Social 
Security numbers and inquire as to whether 
the veteran served in the units specified 
in paragraph 2 below during the following 
timeframes, whether these units were 
deployed ashore into Vietnam, and any 
other useful information such as unit 
histories, diaries, operational reports or 
other military records that might support 
the appellant's claim.  If the Marine 
Corps is unable to supply the requested 
information, information as to where such 
records might be located should be 
requested.

2.  The AOJ should provide the MCHC with a 
one-page request on VA letterhead 
containing:
(a)	the veteran's name and VA 
file number;
(b)	the following units for the 
dates of May 4, 1971 through 
January 19, 1972:  
"Aco. 1st Bn, 2nd Mar, 2dMarDiv, 
CoA. 1st Bn, 2nd Mar, 2dMarDiv FMF; 
DCo.1st Bn, 2nd Mar, 2dMarDiv, FMF 
CLNC; CoD 1st Bn, 2nd Mar, 2dMarDiv; 
SU 1, H&S Co, 1stBn, 2dar, 
2dMarDiv, CLNC, Sub-Unit #1 BLT 1/2 
CLNC; HqCo, 2dMar, 2dMarDiv, FMF, 
CamLej NC";
(c)	the following units for the 
dates of January 20, 1972 through 
October 25, 1972:  "CoH, 2dBn, 
2dMarines 2dMarDiv, FMF, CLNC; 
CoE, 2dBn4thMar 3dMarDiv(-
)(Rein)FMF; H&S Co, 3d Med Bn, 
3dMarDiv(-)(Rein) FMF";
(d)	whether the veteran received 
combat pay;
(e)	whether the veteran received 
a Vietnam Service Medal, a 
Republic of Vietnam Campaign Medal 
or a Republic of Vietnam Gallantry 
Cross;
(f)	the point of contact at the 
requesting AOJ and its complete 
mailing address.

3.  If the Marine Corps is unable to 
supply information to verify the 
appellant's claims, additional 
personnel records to those specified in 
paragraph 1, including evaluations, 
records of temporary assignments, 
orders, pay and the like should be 
requested from the National Personnel 
Records Center (NPRC) including records 
of the Marine Corps assisting in 
casualty evacuation of the 1st Army, 4th 
Regiment for the timeframe of May 4, 
1971 through October 25, 1972.  The 
request should note that the appellant 
served in the Marine Corps.

4.  Finally, another request should be 
made of the National Archives for the 
USS Kitty Hawk (CV 63) ship's 
histories, deck logs, manifests, and 
any other information pertaining to the 
appellant in battalion deployments of 
the 3rd Marine Division and of the 2nd 
Marine Division during the timeframe of 
May 4, 1971 through October 25, 1972.  
The request should be made under both 
the appellant's incorrect and corrected 
Social Security numbers. 

5.  Following completion of the above 
development, the AOJ should readjudicate 
the appellant's claim for entitlement to 
service connection for diabetes mellitus.  
If any determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The purpose of this remand is to further assist the appellant 
by developing evidence in the claim.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



